Title: Michele Raggi and Giacomo Raggi to Thomas Jefferson, 7 August 1819
From: Raggi, Michele,Raggi, Giacomo
To: Jefferson, Thomas


          
            Bel forte Sigr Tomaso Jefferson Stimatissimo
            Charlottesville Università 7. Agoto 1819—
          
          Come lei mi disse prima di partire per costì di fare la prova di una Foglia del Capitello Corintio, e poi che potevo incominciare a lavorare nel Capitello Ionico, Io dunque non hò mancato di fare la detta Foglia, ed è riescita meglio che non credeva, l’averto però che non si puol finire come se fosse in marmo, e che ci vuole più tempo, ho  inteso che a Giorni si atende il Sigr diretore Brochenborde, e dal medesimo Sentirà anche il suo Sentimento, e cosi potrà Fissare come meglio gli piacerà. Lo preghiamo tanto io che il mio compagno di  Scrivere al Sigr Appleton Console di Livorno se mai non lo avesse anche fato, e di fissarci che passi alle nostre moglie la Somma di doleri centocinquanta per Cadauna cioè 150. doleri a mia Moglie e 150. alla Moglie del Mio Compagno. Speriamo che non vorà negarci tal Favore giache sarano li primi a scontare nel nostro assegno del anno; noi non potiamo viver tranquilli se non siamo sicuri che le nostre Famiglie abino quel assegno necessario per la loro susistenza, per conseguenza siamo obligati a ricorere e incomodar lei non avendo altri mezi, e conoscendo in lei un uomo ragionevole, siamo persuasi di quat quanto lo preghiamo; scuserà la libertà gli acludiamò una letera direta al Sigr Console Appleton farà il Favore d’inviarcela asieme alla sua al più presto possibile e disposti alli di lei comandi Si dichiaramo Umimi Devomi Servitori,
          
            Michele Raggi e  Compagno
          
         
          Editors’ Translation
          
            
              Most virtuous and greatly esteemed Mr. Thomas Jefferson
              Charlottesville University 7. August 1819—
            
            As prior to leaving you told me to be sure to make a trial leaf for the Corinthian capital before beginning work on the Ionic capital, I did not fail to make the said leaf, and it came out better than I had expected. I warn you, however, that the finishing work cannot be done as if it were made of marble and will take more time. I understand that Director Brockenbrough is expected in the next few days. You will hear his thoughts as well and thus be able to determine what you like best. If you have not already done so, both my companion and I beg you to write to Mr. Appleton, the consul at Leghorn, and arrange for him to forward to our wives the sum of one hundred and fifty dollars each, that is, 150 dollars to my wife and 150 dollars to the wife of my companion. We hope that you will not deny us this favor, as it will be our first payment of the year. We cannot live in peace if we are unsure that our families have the funds necessary for their subsistence. We must therefore turn to and inconvenience you. We recognize how much we are asking of you, but we have no other means and know that you are a reasonable man. Excuse the liberty we take in enclosing a letter directed to Consul Appleton for you to have the goodness of sending with your own as soon as possible. Being at your command, we declare ourselves your very humble, devoted servants,
            
              Michele Raggi and Companion
            
          
        